Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/2021 has been entered.
 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant's arguments filed 1/6/2021 have been fully considered but they are not persuasive.
In regard to the rejection of claim 1 the applicant asserts that Fuldseth fails to disclose determining a split for of a plurality of split modes available for a block when a block is integral inside the picture boundary, by allowing at least one split mode in case where a size of part of a current block inside the picture and along the picture boundary is a multiple of the minimum block-size. Applicant asserts that Fuldseth discloses only a block which extends beyond the picture boundary (Remarks pg. 13). The examiner disagrees. Fuldseth discloses determining that if an 64x64 block would extend beyond a picture boundary, the block is segmented into a 64x56 block which is integral inside the picture 
The applicant next asserts that Fuldseth fails to disclose a plurality of syntax elements allowing signaling of the split modes of the plurality of split modes. Applicant argues that Fuldseth discloses only a one bit-information scheme for a block that extends outside a picture boundary. The examiner disagrees. Fuldseth discloses that for a 64x56 block one bit may indicate that the block is split into 32x32 and 32x24 blocks, however each of these additional blocks may also include bits to indicate splitting of the smaller blocks and hence Fuldseth discloses a plurality of syntax elements allowing signaling of the split modes. The applicant’s argument is unpersuasive. 
The applicant does not raise additional novel arguments with regard to the remaining claims. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)1-2, 4-5, 7-8,  10-11, 13-16 and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuldseth et al (2016/0373766).
In regard to claim 1 Fuldseth discloses a decoding method (Fuldseth Fig. 2) comprising:
determining whether a current block of a picture extends beyond a boundary of the picture (Fuldseth Fig. 5 and par. 43 note receiving an indication of a rectangular block, also note par. 34 determining that the block extends beyond a bottom boundary of the picture which implies a signaling structure);
determining for at least one each split mode of a plurality of split modes available for a block when the block is integrally comprised inside the picture boundary a plurality of syntax elements allowing signaling the split modes of the plurality of split modes whether said split mode is allowed for said current block (Fuldseth Figs 3A-C and pars 21-37 note pars 22-28 a plurality of modes and block sizes available to ordinary blocks, also note pars 34-38 only certain modes and block sizes allowed at frame boundary, particularly note pars 35-37 a 64x56 block which is integrally comprised within a block boundary may be split into 32x32 and 32x24 blocks which may be further split into plural other modes such as 16x16 and 16x8 , the 16x8 block may be further split into 8x8 blocks, but may not be split into other blocks such as 32x32, further note that the mode is signaled by a series of 1 bit syntax elements)  by:
at least allowing the at least one split mode in a case where a size of a part of the current block inside the picture and along the boundary of the picture is a multiple of a minimum block size (Fuldseth Fig. 3D and pars 34-37 note all displayed modes include blocks inside the picture that are multiples of the smallest block size of 8x8 as disclosed by par. 22);
determining which syntax element of the plurality of syntax elements decoding from the bitstream based on the allowed split modes to determine a current split mode of the current 
decoding the current block according to the current split mode (Fuldseth par. 43 note step 530 decoding the encoded block according to the coding parameter). 

	In regard to claim 2 refer to the statements made in the rejection of claim 1 above. Fuldseth further discloses that wherein h is a height of said current block and w is a width of said current bloc, and the plurality of split modes comprises:
	splitting the current block horizontally into one bottom sub-block of height h/4 and one upper sub-block of height 3h/4 (Fuldseth Fig. 3D note 32x32 block is split into a 32x24 block within the picture and 32x8 block outside of the picture);
	splitting the current block vertically into two sub-blocks of width w/2 (Fuldseth Fig. 3D note border block is split in half vertically into 32x32 sub-blocks). 

In regard to claim 3 Fuldseth discloses an encoding method (Fuldseth Fig. 1) comprising:
determining for at least one each split mode of a plurality of split modes available for a block when the block is integrally comprised inside the picture boundary a plurality of syntax elements allowing signaling the split modes of the plurality of split modes whether said split mode is allowed for said current block (Fuldseth Figs 3A-C and pars 21-37 note pars 22-28 a plurality of modes and block sizes available to ordinary blocks, also note pars 34-38 only certain modes and block sizes allowed at frame boundary, particularly note pars 35-37 a 64x56 block which is integrally comprised within a block boundary may be split into 32x32 and 32x24 blocks which may be further split into plural other modes such as 16x16 and 16x8 , the 16x8 block may be further split into 8x8 blocks, but may not be split into 
at least allowing the at least one split mode in a case where a size of a part of the current block inside the picture and along the boundary of the picture is a multiple of a minimum block size (Fuldseth Fig. 3D and pars 34-37 note all displayed modes include blocks inside the picture that are multiples of the smallest block size of 8x8 as disclosed by par. 22);
determining which syntax element of the plurality of syntax elements decoding from the bitstream based on the allowed split modes to determine a current split mode of the current block (Fuldseth par. 42 note step 430 including in the encoded bit stream information signaling the video coding parameter for the encoded block, further note Fuldseth pars 34-38 signaling the block mode using a syntax comprised of a series of one bit flags or an alternative indicator as noted in par. 38); and
encoding the current block according to the current split mode (Fuldseth par. 42 note step 430 including the coding parameter in an encoding bitstream). 

In regard to claim 5 refer to the statements made in the rejection of claim 4 above. Fuldseth further discloses that wherein h is a height of said current block and w is a width of said current bloc, and the plurality of split modes comprises:
	splitting the current block horizontally into one bottom sub-block of height h/4 and one upper sub-block of height 3h/4 (Fuldseth Fig. 3D note 32x32 block is split into a 32x24 block within the picture and 32x8 block outside of the picture);
	splitting the current block vertically into two sub-blocks of width w/2 (Fuldseth Fig. 3D note border block is split in half vertically into 32x32 sub-blocks). 

Claims 13-14 and 20-21 describe non transitory machine readable media having instructions stored thereon that when executed perform a method substantially corresponding to the decoding and encoding methods of claims 1-2 and 4-5 above. Refer to the statements made in regard to claims 1-2 and 4-5 for the rejection of claims 13-14 which will not be repeated here for brevity. Fuldseth further discloses a non-transitory machine readable medium storing instructions for implementing the method (Fuldseth pars 51-53)
Claims 15-16 and 22-23 describe a bitstream formatted to include encoded data generated by a method substantially corresponding to the decoding and encoding methods of claims 1-2 and 4-5 above. Refer to the statements made in regard to claims 1-2 and 4-5 for the rejection of claims 15-16 which will not be repeated here for brevity. Fuldseth further discloses a bitstream formatted to include encoded data (Fuldseth par. 42 and step 430 generating an encoded bitstream). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6 , 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fuldseth as applied to claims 1, 4, 7 and 10 above and in further view of Yu et al (2015/0092862).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423